Per Curiam.
Section 1,723, upon which the defendant relies, is not made applicable to courts of justices of the peace, or to district courts of the city of New York. The defendant was not, therefore, in a position to avail herself of the sale of the lien, which it is said that William H. Alden, Junior, claimed upon the chattels that are the subject of the controversy. Stowell v. Otis, 71 N. Y., 368.
The judgment in the action brought by William H. Alden, Jr., against the plaintiff was not evidence in this action of any matter that might have been decided in that action. Though the evidence would have warranted a judgment against the plaintiff, upon the ground that the goods were not detained from her by the defendant, there is nevertheless sufficient evidence to support the judgment in the plaintiff’s favor.
Judgment affirmed._